DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on 2/17/2021 to the non-final Office action of 11/17/2020 is acknowledged. The Office action follows.

Election/Restrictions

Newly added claim 21 does not read on the elected Specie I (Fig. 1) / Subspecie B (Fig. 4), because of the recitation of the “at least one cover plate covering the opening in the first section of the at least one of the contact blades”. As shown on Fig. 1-3, the cover plate (3) is not covering the opening (containing a plug (4)) in the first section (10) of the at least one of the contact blades. Accordingly, said claim 21 is withdrawn from further consideration on the merits along with the remaining non-elected claims. The Office action on the currently pending elected claims 1, 2, 11-15, 18, and 22 follows.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “opening” / “port” must be shown and the reference numbers should be provided therefor.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites an incomprehensible and ungrammatical clause: “a plug in the opening in the first second [sic] of the at least one of the contact blades”, which renders the claim indefinite.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 22, are rejected under 35 U.S.C. 103 as being unpatentable over US/3,046,373 to Schweer (of record) in view of US/4,972,170 to Ehlmann et al. (hereafter “Ehlmann”, of record).
Regarding claims 1 and 2, Schweer discloses (Fig. 1-3) a fuse, comprising: a bushing (1) having a through-hole cavity extending in a longitudinal direction (inherently); a fuse body in the through-hole cavity (inherently present); and two contact blades (2, 3, 5, 7) positioned at two respective ends of the through-hole cavity and conductively joined to the fuse body, wherein the contact blades comprise a first section (2) covering at least one of the ends of the through-hole cavity and a second section (3) connected to the first section and extending away from the bushing in the same direction perpendicular to the longitudinal direction, but does not disclose that said first section is having an opening therein configured to serve as a port to the cavity.
Ehlmann discloses (Fig. 1b and 5-8) an electrical fuse (8) comprising contact blades (10, 14) and (12, 14), wherein the first sections (10, 12) of said contact blades having openings (20) therein configured to serve as ports to the cavity (within (40)) for allowing an arc quenching sand to be introduced (col. 4, ll. 47+).
Since invention of Schweer and Ehlmann are from the same filed of endeavor, the purpose of the openings configured to serve as ports to the fuse cavity taught by Ehlmann would be recognized in the invention of Schweer. 
It would have been obvious to a person of the ordinary skill in the fuse art before the effective filing date of the claimed invention to have provided openings configured to serve as ports to the fuse cavity as taught by Ehlmann in the first sections of the contact blades of the fuse of Schweer, in order to introduce the arc quenching sand into the fuse, thus extinguishing arcs and enhancing safety. All claimed elements were known in the prior art and one skilled in the art See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claim 22, as best understood, Ehlmann discloses a plug (18) in the opening (20) in the first section of the at least one of the contact blades (Fig. 1b).

Claims 11-15, and 18, are rejected under 35 U.S.C. 103 as being unpatentable over Schweer as modified by Ehlmann and US/6,507,265 to Ackermann (of record).
Regarding claim 18, Schweer discloses (Fig. 1-3) a fuse, comprising: a bushing (1); a fuse body in an internal cavity of the bushing (inherently present); a contact blade (2, 3, 5, 7) electrically connected to the fuse body and comprising: a first section (2) that abuts an end of the bushing (1) and covers an end of the cavity (Fig. 1); a second section (3) connected to the first section (2) that extends away from the bushing in a direction perpendicular to a longitudinal dimension of the bushing (1), but does not disclose that said first section is having an opening therein configured to serve as a port to the cavity, an arc extinguishing agent on the fuse body,  and a quartz sand in the cavity and surrounding the fuse body.
Ehlmann discloses (Fig. 1b and 5-8) an electrical fuse (8) comprising contact blades (10, 14) and (12, 14), wherein the first sections (10, 12) of said contact blades having openings (20) therein configured to serve as ports to the cavity (within (40)) for allowing an arc quenching sand to be introduced (col. 4, ll. 47+).

Since inventions of Schweer, Ehlmann, and Ackermann are from the sane field of endeavor, the purpose of the openings configured to serve as ports to the fuse cavity taught by Ehlmann and of the arc extinguishing agent and quartz sand disclosed by Ackermann would be recognized in the invention of Schweer.
Therefore, it would have been obvious to a person of the ordinary skill in the relevant arts before the effective filing date of the claimed invention to have provided the arc extinguishing agent on the fuse body and quartz sand in the cavity and surrounding the fuse body in the fuse of Schweer and to have provided openings in the first sections of the contact blades configured to serve as ports to the fuse cavity, as taught by the combined teachings of Ackermann and Ehlmann, in order to introduce the arc quenching sand into the fuse, thus extinguishing arcs and enhancing safety (Ackermann, col. 2, l. 65 to col. 3, l. 34). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claim 11, Schweer as modified discloses all as applied to claim 1, but does not disclose: wherein the fuse body has a plurality of openings spaced apart from each other in a direction transverse to the longitudinal direction, wherein an arc extinguishing medium layer is 
Ackermann discloses (Fig. 1-3) an electrical fuse comprising: a fuse body (36) having a plurality of openings (38, 40, 42) spaced apart from each other in a direction transverse to the longitudinal direction, wherein an arc extinguishing medium layer (44) is provided on the fuse body, and wherein the arc extinguishing medium layer contacts edges of two adjacent openings of the plurality of openings (Fig. 3) for the benefits of arc quenching and reducing of an arc energy (col. 2, l. 65 to col. 3, l. 34).
Since inventions of Schweer, Ehlmann, and Ackermann are from the same field of endeavor (electrical fuses), the purpose of the fuse body arrangement taught by Ackermann would be recognized in the invention of Schweer as modified by Ehlmann.
Therefore, it would have been obvious to a person of the ordinary skill in the relevant arts before the effective filing date of the claimed invention to have provided the fuse of Schweer as modified by Ehlmann with the fuse body having a plurality of openings spaced apart from each other in a direction transverse to the longitudinal direction, wherein the arc extinguishing medium layer  is provided on the fuse body, and wherein the arc extinguishing medium layer contacts edges of two adjacent openings of the plurality of openings, as taught by Ackermann (Fig. 3), for the benefits of the enhanced arc quenching and reduced arc energy (Ackermann, col. 2, l. 65 to col. 3, l. 34). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Regarding claim 13, Ackermann discloses that the plurality of openings (38, 40, 42) have, in the longitudinal direction, one side relatively close to a longitudinal center of the fuse (Fig. 3) and the other side relatively away from the longitudinal center of the fuse (Fig. 3), and the arc extinguishing medium layer (44) is provided on the other side of the plurality of openings (38, 40, 42), (Fig. 3).
Regarding claim 14, Ackermann discloses that the arc extinguishing medium layer (44) comprises an organic adhesive (see “epoxy”, col. 3, ll. 18+).
Regarding claim 15, Ackermann discloses that each of the plurality of openings (38, 40, 42) comprise a circular hole (40) and/or an arc-shaped slot (38, 42), and wherein an edge of the arc extinguishing medium layer (44) is tangent to or intersects an edge of the circular hole and/or the arc-shaped slot (Fig. 3).

Claims 1, 2, and 22, are rejected under 35 U.S.C. 103 as being unpatentable over US/3,453,579 to Cinquin (of record) in view of Ehlmann.
Regarding claims 1 and  2, Cinquin discloses (Fig. 1-3) a fuse, comprising: a bushing (1) having a through-hole cavity extending in a longitudinal direction (Fig. 1); a fuse body (2) in the through-hole cavity; and two contact blades (4, 4a) positioned at two respective ends of the through-hole cavity and conductively joined to the fuse body, wherein the contact blades comprise a first section (4) covering at least one of the ends of the through-hole cavity and a second section (4a) connected to the first section and extending away from the bushing in the 
Ehlmann discloses (Fig. 1b and 5-8) an electrical fuse (8) comprising contact blades (10, 14) and (12, 14), wherein the first sections (10, 12) of said contact blades having openings (20) therein configured to serve as ports to the cavity (within (40)) for allowing an arc quenching sand to be introduced (col. 4, ll. 47+).
Since invention of Cinquin and Ehlmann are from the same filed of endeavor, the purpose of the openings configured to serve as ports to the fuse cavity taught by Ehlmann would be recognized in the invention of Cinquin. 
It would have been obvious to a person of the ordinary skill in the fuse art before the effective filing date of the claimed invention to have provided openings configured to serve as ports to the fuse cavity as taught by Ehlmann in the first sections of the contact blades of the fuse of Cinquin, in order to introduce the arc quenching sand into the fuse, thus extinguishing arcs and enhancing safety. All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claim 22, as best understood, Ehlmann discloses a plug (18) in the opening (20) in the first section of the at least one of the contact blades (Fig. 1b).


Claims 11-15, and 18, are rejected under 35 U.S.C. 103 as being unpatentable over Cinquin as modified by Ehlmann and Ackermann.

Ehlmann discloses (Fig. 1b and 5-8) an electrical fuse (8) comprising contact blades (10, 14) and (12, 14), wherein the first sections (10, 12) of said contact blades having openings (20) therein configured to serve as ports to the cavity (within (40)) for allowing an arc quenching sand to be introduced (col. 4, ll. 47+).
Further, Ackermann discloses (Fig. 1-3) an arc extinguishing agent (44) on the fuse body (36); and a quartz sand (54) in the cavity (34) and surrounding the fuse body (36) of an electrical fuse for the benefits of arc quenching and reducing of an arc energy (col. 2, l. 65 to col. 3, l. 34).
Since inventions of Cinquin, Ehlmann, and Ackermann are from the sane field of endeavor, the purpose of the openings configured to serve as ports to the fuse cavity taught by Ehlmann and of the arc extinguishing agent and quartz sand disclosed by Ackermann would be recognized in the invention of Cinquin.
Therefore, it would have been obvious to a person of the ordinary skill in the relevant arts before the effective filing date of the claimed invention to have provided the arc extinguishing agent on the fuse body and quartz sand in the cavity and surrounding the fuse body in the fuse of See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claim 11, Cinquin as modified discloses all as applied to claim 1, but does not disclose: wherein the fuse body has a plurality of openings spaced apart from each other in a direction transverse to the longitudinal direction, wherein an arc extinguishing medium layer is provided on the fuse body, and wherein the arc extinguishing medium layer contacts edges of two adjacent openings of the plurality of openings.
Ackermann discloses (Fig. 1-3) an electrical fuse comprising: a fuse body (36) having a plurality of openings (38, 40, 42) spaced apart from each other in a direction transverse to the longitudinal direction, wherein an arc extinguishing medium layer (44) is provided on the fuse body, and wherein the arc extinguishing medium layer contacts edges of two adjacent openings of the plurality of openings (Fig. 3) for the benefits of arc quenching and reducing of an arc energy (col. 2, l. 65 to col. 3, l. 34).
Since inventions of Cinquin, Ehlmann, and Ackermann are from the sane field of endeavor, the purpose of the fuse body arrangement taught by Ackermann would be recognized in the invention of Cinquin as modified by Ehlmann.
See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claim 12, Ackermann discloses that the width of the arc extinguishing medium layer (44) in the transverse direction is equal to width of the fuse body (36) in the transverse direction, (Fig. 3).
Regarding claim 13, Ackermann discloses that the plurality of openings (38, 40, 42) have, in the longitudinal direction, one side relatively close to a longitudinal center of the fuse (Fig. 3) and the other side relatively away from the longitudinal center of the fuse (Fig. 3), and the arc extinguishing medium layer (44) is provided on the other side of the plurality of openings (38, 40, 42), (Fig. 3).
Regarding claim 14, Ackermann discloses that the arc extinguishing medium layer (44) comprises an organic adhesive (see “epoxy”, col. 3, ll. 18+).
.

Response to Arguments

Applicant’s arguments have been considered but are moot because of the new grounds of rejection. The rejection has been modified to meet new limitation of the amended claims.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835